BAUMAN IRON WORKS, INC., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Bauman Iron Works, Inc. v. CommissionerDocket No. 13961.United States Board of Tax Appeals11 B.T.A. 794; 1928 BTA LEXIS 3731; April 23, 1928, Promulgated *3731  Respondent's action sustained because of failure of petitioner to adduce sufficient evidence to show error.  H. F. Kantner, Esq., for the petitioner.  L. C. Mitchell, Esq., for the respondent.  ARUNDELL*794  This proceeding involves deficiencies in income and excess profits taxes for the years 1920 and 1921 of $1,441.61 and $4,717.24, respectively.  The errors alleged are: *795  (1) The reduction of depreciation by $8,389.71 and $932.02 in the respective years.  (2) The reduction of invested capital in 1920 by $36,689.15 on account of an over-appraisement of certain property.  (3) The reduction by $884.02 of the amount claimed as a loss on discarded machinery.  (4) The disallowance of the sum of $11,427.89 claimed as a loss on the sale of buildings and land and the setting up of a profit thereon of $5,658.08.  FINDINGS OF FACT.  The petitioner is a Pennsylvania corporation with principal offices at Reading.  It was incorporated March 14, 1919, with a capital stock of $100,000, consisting of 1,700 shares of common stock and 300 shares of preferred stock, par value $50.  It came into existance as a result of the merger and consolidation*3732  of the Baumav Iron Works of Reading, Pennsylvania, and the Architectural Iron Works, Pennsylvania corporations.  By the terms of an agreement entered into by the two merged corporations on January 31, 1919, 767 shares of the common stock of the petitioner were issued to the holders of an equal number of shares of common stock of the Bauman Iron Works of Reading, Pennsylvania, and 300 shares of its preferred stock and 700 shares of its common stock were issued to the holders of 450 shares of the common stock of the Architectural Iron Works, and all the assets of the two corporations, as well as certain of their liabilities, were transferred and assigned to the petitioner.  On January 1, 1919, the Architectural Iron Works adjusted some of its property accounts in order to make them agree with the figures previously fixed by an appraisal company as the value of the property covered by the account.  Its ledger contains entries made on February 1, 1919, showing the transfer of the accounts to the petitioner.  OPINION.  ARUNDELL: The parties are in agreement that our decision on the invested capital question is governed by the provisions of section 331 of the Revenue Act of 1918. *3733  Section 331 provides, in a situation such as we have here, that for the purpose of determining invested capital no asset transferred or received from the previous owner shall "be allowed a greater value than would have been allowed under this title in computing the invested capital of such previous owner if such asset has not been so transferred or received." We have no evidence before us of the cost of the property transferred to the petitioner by the Bauman Iron Works of Reading, *796 Pennsylvania, and the Architectural Iron Works, and must, therefore, affirm the action of the respondent.  See . Not having been informed of the amount, cost or value of the property on which depreciation was taken, we are without a basis to determine whether the amount should be different from that allowed by the respondent.  The record is devoid of evidence on the questions raised involving loss on discarded machinery and gain or loss on the sale of buildings and land, because of which the respondent's action in connection therewith is sustained.  Judgment will be entered for the respondent.